PER1 CURIAM.
The question presented 'by this appeal is identical with that arising in the case of Kapaun v. Federal Land Bank of Omaha, 64 S. D. 635, 269 N. W. 564, opinion this day filed, and the cases have been submitted on the same briefs. Pursuant to the views stated in the opinion in the Kapaun Case, the order here appealed from is reversed, and the matter remanded to the circuit court, with directions to enter an order dismissing the petition of the mortgagor.
All the Judges concur, excepting RUDOLPH, J., who deems himself disqualified, and does not sit.